                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 ADAM CLAYON GIFFORD,                             )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )       No.     1:19-CV-228-HSM-CHS
                                                  )
 TIM FULER, SCOTTY MCKAY,                         )
 PAIGE SHELTON, TYLER MILLIKEN,                   )
 TRACIE PARTIN, SKYLER                            )
 THRASHER, ELIJAH CHAMPION, and                   )
 JASON TAYLOR,                                    )
                                                  )
               Defendants.                        )

                                      JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED for want of prosecution pursuant

to Fed. R. Civ. P. 41(b). Because the Court CERTIFIED in the memorandum opinion that any

appeal from this order would not be taken in good faith, should Plaintiff file a notice of appeal, he

is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       SO ORDERED.


                                                            /s/ Harry S. Mattice, Jr.
                                                              HARRY S. MATTICE, JR.
                                                         UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT
 /s/ John L. Medearis
 CLERK OF COURT
2
